Citation Nr: 0417853	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  02-12 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boston, Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of post-operative right Achilles tendon 
rupture.

2.  Entitlement to an effective date earlier than June 27, 
2000, for the assignment of a compensable evaluation for 
service-connected residuals of post-operative right Achilles 
tendon rupture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1982.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 decision that assigned an 
increased evaluation of 10 percent for residuals of post-
operative right Achilles tendon rupture, effective July 18, 
2001.  The veteran submitted a notice of disagreement (NOD) 
with both the assigned rating and its effective date in 
January 2002.  In June 2002, the veteran testified during a 
hearing before an RO Hearing Officer; a transcript of that 
hearing is of record.  In August 2002, the RO granted an 
earlier effective date of June 27, 2000, for the assignment 
of a 10 percent rating for residuals of post-operative right 
Achilles tendon rupture, based on the date of receipt of the 
veteran's reopened claim; the veteran continued his appeal.  
The RO issued a statement of the case (SOC) later that month, 
and the veteran submitted a substantive appeal in September 
2002

The Board's decision on the claim for an increased disability 
rating for residuals of post-operative right Achilles tendon 
rupture, is set forth below.  The claim for an earlier 
effective date for the compensable evaluation for residuals 
of post-operative right Achilles tendon rupture, is addressed 
in the remand following the order; that claim is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.

As a final preliminary matter, the Board notes that the 
veteran's representative submitted an informal claim in July 
2001 and a subsequent claim with supporting medical evidence 
in December 2001, claiming service connection and/or an 
increased evaluation for the veteran's flat feet.  To date, 
service connection has not been established for the veteran's 
bilateral flat feet.  The Board also notes that the veteran's 
hearing testimony in June 2002 (see transcript, pages 2 
and 3) raises the issue of service connection for a right 
ankle disability, on a direct basis and as secondary to 
service-connected residuals of post-operative right Achilles 
tendon rupture.  These matters are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal for an increased rating for 
residuals of post-operative right Achilles tendon rupture has 
been accomplished.

2.  The veteran's residuals of post-operative right Achilles 
tendon rupture are manifested, primarily, by complaints of 
pain and tenderness with minor foot abnormality, callosities, 
a healed scar, and a normal gait; together, these symptoms 
produce functional impairment comparable to no more than 
moderate foot injury.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals of post-operative right Achilles tendon rupture 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.59, 4.71a, Diagnostic 
Code 5284 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A.              § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal for an increased evaluation 
for residuals of post-operative right Achilles tendon rupture 
has been accomplished.

Through the August 2002 SOC, the veteran and his 
representative have been notified of the law and regulations 
governing the claim, the evidence that has been considered in 
connection with this appeal, and the bases for the denial of 
the claim.  Thus, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim, and has been afforded ample 
opportunity to submit information and evidence.  

The Board also finds that the RO's July 2001 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant of what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO requested that 
the veteran provide information, and, if necessary, 
authorization, to enable it to attempt to obtain any 
outstanding medical evidence pertinent to the claim for a 
compensable evaluation.  The RO's letter also invited the 
veteran to send in all evidence to support his claim.

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  Id.  In that case, the Court 
determined that VA had failed to demonstrate that a lack of 
such a pre-adjudication notice was not prejudicial to the 
claimant.  See 38 U.S.C.A § 7261(b) (West 2002) (providing 
that "[i]n making the determinations under [38 U.S.C.A. 
§ 7261(a)], the Court shall take due account of the rule of 
prejudicial error").  Pelegrini, 17 Vet. App. at 422.  

With respect to the claim currently under consideration, the 
Board notes that documents meeting the VCAA's notice 
requirements were provided to the veteran both before and 
after the rating decision on appeal and after a substantially 
complete application was received.  The veteran has not, in 
any way, been prejudiced by the RO's action.  The RO issued a 
SOC in August 2002, explaining what was needed to 
substantiate the claim, within a few short months after the 
December 2001 rating decision on appeal; the veteran was 
thereafter afforded the opportunity to respond.  Moreover, 
the case came to the Board in March 2004, well after the one-
year period for response to any such notice (see 38 U.S.C.A. 
§ 5103(b)(1)); and, the veteran has been afforded substantial 
time to submit any additional evidence.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO has undertaken reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim, to include 
obtaining VA outpatient treatment records and scheduling the 
veteran for an examination.  The veteran also has been given 
opportunities to submit evidence to support his claim, and 
has been afforded an opportunity to present testimony during 
a hearing.  Significantly, no outstanding sources of 
pertinent evidence, to include any additional treatment 
records has been identified, nor has either the veteran or 
his representative indicated that there is any outstanding 
pertinent evidence that has not been obtained. 

In view of all the foregoing, the Board finds there is no 
prejudice to the veteran in proceeding with a decision on the 
claim for increase, at this juncture.  

II.  Factual Background

Service medical records show that the veteran injured his 
right ankle and tendon area while playing flag football in 
October 1979.

The veteran underwent a VA examination in July 1983.  The 
medical history reveals that, at the time of the veteran's 
right heel injury in service, he had been diagnosed with a 
sprained ankle and given a splint.  A few weeks later, having 
continued symptoms, the veteran underwent open repair of a 
torn Achilles' tendon, using steel wire.  Subsequently, the 
wire and wire fragments were surgically removed.  Presently, 
the veteran continues to complain of pain at the back of his 
heel and swelling on exertion or prolonged weight-bearing 
activity.

On examination, the veteran walked well, without discomfort 
and pain.  The physician noted a healed longitudinal scar 
over the posterior aspect of the right lower leg, and a small 
transparent, healed scar at the lower end of the other scar.  
The Thompson's test confirmed continuity of the Achilles' 
tendon, with swelling and tenderness on pressure; the 
Achilles tendon was intact.  The physician noted no obvious 
calf muscle atrophy, and minimum discrepancy in calf 
circumference; range of motion of the ankle was full and 
painless.  The veteran could stand on his toes, stand on his 
right foot alone, and squat and stand up without support.  
The physician diagnosed the veteran with residual tendonitis 
and weakness following Achilles tendon rupture.  The 
physician added that the veteran had a good recovery, 
considering the nature of the problem and repeated 
operations.  The physician also opined that the veteran's 
symptoms might respond, at least partially, to physical 
therapy, medication, and local steroid injections; and that 
the veteran would likely have some symptoms following 
repetitive jumping or prolonged weight bearing activity.

In a December 1983 rating decision, the RO granted service 
connection for residual tendonitis and weakness following 
right Achilles tendon rupture, and assigned a 10 percent 
rating under Diagnostic Code 5299-5284, effective from the 
day following the date of discharge in October 1982.

Records show that the RO discontinued the veteran's 
disability compensation payments on September 1, 1984, 
because the veteran did not report for a scheduled VA 
examination.

During a VA examination in September 1999, the veteran 
reported pain, stiffness, and swelling at the right foot, 
precipitated by prolonged standing and ambulation.  
Examination revealed mild bilateral pes planus, with range of 
motion within normal limits.  The right great toe was painful 
on motion; the physician noted tenderness on palpation at the 
right heel and Achilles tendon area.  The veteran could heel-
and-toe walk, with normal ambulation; callosities were 
present at the right heel.  The physician noted that the 
veteran's Achilles tendon was midline bilaterally, non-
correctable with pain on the right, and mild valgus deformity 
bilaterally, with hallux valgus at 20 degrees on the left.  
X-rays were within normal limits.  The physician diagnosed 
the veteran with status-post right Achilles tendon rupture 
and surgery, and with mild bilateral pes planus.

VA progress notes dated in June 2001 reveal slight tenderness 
of the right heel cord, and limited dorsiflexion of 
approximately 5 degrees at the right ankle.  Orthotic heel 
lifts were recommended to provide relief with Achilles tendon 
and arches and heels.

During a VA examination in September 2001, the veteran 
reported right ankle pain status-post ruptured right Achilles 
tendon.  He, reportedly, could barely walk upon getting up in 
the morning due to calf pain when touching the floor.  After 
20 or 30 minutes of walking, he reported that his right 
Achilles tendon and ankle became sore, requiring elevation 
and rest.  Orthotic inserts in his shoes helped him to get 
around better, but still he had pain and tenderness after 
standing or walking for 30 minutes.

On examination, the veteran's right hind foot, in stance, had 
approximately 5 degrees of valgus with the mid foot off of 
the floor by about .5 centimeters.  The heel had a long 
vertical scar; beneath that scar, the Achilles' tendon was 
intact, with slight tenderness.  The hind foot actively swung 
from 5 degrees of valgus to 20 degrees of varus; the right 
ankle actively came to 10 degrees of dorsiflexion and 
30 degrees of plantar flexion.  The mid foot otherwise was 
intact.  X-rays revealed no significant or minor abnormality.  
The physician diagnosed the veteran with status-post ruptured 
Achilles tendon and first-degree planovalgus foot.

In a December 2001 rating decision, the RO increased the 
evaluation for residuals of post-operative right Achilles 
tendon rupture from zero percent to 10 percent, effective in 
July 2001.  (The RO subsequently changed the effective date 
to June 27, 2000.)   

VA progress notes, dated in May 2002, show that the veteran 
developed calluses on the balls of his feet and, therefore, 
discontinued wearing orthotics in his work shoes.  The 
physician advised the veteran that discontinuing orthotics 
may strain the heel cord, and that he should get appropriate 
size work shoes to accommodate orthotics.

During the June 2002 RO hearing, the veteran testified that 
the orthotic inserts were being tried first, and if they did 
not work, surgery might be needed on his ankle.

III.  Legal Analysis

The veteran contends that service-connected residuals of 
post-operative right Achilles tendon rupture are more severe 
than currently rated.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved the veteran's favor.  
38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The RO has evaluated the veteran's residuals of post-
operative right Achilles tendon rupture as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5284, 
which represents a rating by analogy to foot injury.  See 
38 C.F.R. §§ 4.20 and 4.27  

Under Diagnostic Code 5284, foot injury (or residuals 
thereof) that are moderate, moderately, and severe, are rated 
as 10, 20 and 30 percent disabling, respectively.  The term 
"moderate" is not defined by regulation; however, the overall 
regulatory scheme contemplates a 10 percent rating in cases 
of ankylosis in good weight bearing position, or problems so 
disabling that there is atrophy, disturbed circulation and 
weakness, or where there is inward bowing of the tendo 
achillis with pain on manipulation and use, or definite 
tenderness with dorsiflexion of the great toe and limitation 
of dorsiflexion of the ankle.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276, 5277, 5278.

Initially, the Board notes that it appears that the veteran 
has other foot disabilities-planovalgus foot and pes 
planus-for which service connection has not specifically 
been granted.  Symptoms attributable to nonservice-connected 
disabilities generally may not be considered in evaluating 
the service-connected disability under appeal.   See 
38 C.F.R. § 4.14.  However, even if, given the nature of the 
symptoms and the possibility of overlap, the Board was to 
attribute the vast majority of the veteran's symptoms to the 
service-connected residuals of post-operative right Achilles 
tendon rupture (see, e.g., Mittleider v. West, 11 Vet. App. 
181, 183 (1998)), a rating in excess of the currently 
assigned 10 percent simply is not warranted.  

In this case, the medical evidence does not support a finding 
of moderately severe or severe foot disability to warrant the 
assignment of any higher rating under Diagnostic Code 5284.  
While the veteran complained of pain and tenderness on VA 
examination in 1999 and 2001, X-rays taken of the right foot 
reveal no significant or minor abnormality.  Moreover, these 
examinations reflect that the veteran is able to heel-and-toe 
walk, and an antalgic gait has not been demonstrated.  The 
veteran wears orthotic inserts in his shoes, which help him 
to get around, although he asserts that he  still has pain in 
the right foot.  The Board notes, however, that given the 
minimal clinical findings of objective disability, it appears 
that any functional loss due to pain is contemplated in the 
10 percent rating currently assigned under Diagnostic Code 
5284.  In other words, there is no basis for the Board to 
find that, even during flare-ups of pain and with repeated 
activity, the veteran's pain is so disabling as to warrant 
assignment of any higher evaluation under Diagnostic Code 
5284.  There also are no medical findings of weakened 
movement, excess fatigability, or incoordination.  

Thus, the Board finds that. even with consideration of 
functional loss due to pain and other factors, pursuant to 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 
(1995), the record reflects no more than moderate residuals 
of post-operative right Achilles tendon rupture, for which 
the current 10 percent evaluation, under Diagnostic Code 
5284, has been assigned.

The Board has considered evaluating the veteran's disability 
under alternative diagnostic codes; however, there is no 
other potentially diagnostic code pursuant to which a rating 
in excess of the currently assigned.  In the absence of 
medical evidence of marked deformity or marked tenderness, 
there is no basis for assignment of a higher evaluation under 
Diagnostic Codes 5276 or 5278, respectively.  There are also 
no findings that would support evaluation of the disability 
under another provision of the rating schedule.  

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 10 percent for residuals of post-
operative right Achilles tendon rupture must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56 
(1990).


ORDER

An rating in excess of 10 percent for residuals of post-
operative right Achilles tendon rupture is denied.


REMAND

The Board points out that, in correspondence received in 
August 1999 and in June 2002, it appears that the veteran 
raises a claim of clear and unmistakable error (CUE) in the 
RO's August 1984 decision that effectively terminated payment 
of his compensation benefits, from September 1, 1984, for 
failure to report to an examination.  The veteran argues that 
a letter notifying the veteran of a scheduled medical 
examination was deficient, in that the letter had been sent 
to a stateside address, even though he had included his 
overseas address on his application for benefits.  The 
veteran also contends that, because his benefits were 
reinstated in December 2001 on the basis of the same medical 
evidence presented in his original claim, he is entitled to 
retroactive payments from the date that his benefits were 
terminated.  Thus, the veteran has asserted his belief that 
the effective date of his award of a 10 percent evaluation 
for residuals of post-operative right Achilles tendon rupture 
should be September 1984.
  
Because a finding of CUE in a prior rating action could 
render moot, or impact, the earlier effective date claim on 
appeal, the Board finds that the CUE claim is inextricably 
intertwined with the claim on appeal.  See Parker v. Brown, 7 
Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision 
cannot be rendered unless both are adjudicated).  Hence, the 
issues should be considered together.  As the RO has not yet 
considered any CUE claim, it follows that any Board action on 
the earlier effective date claim would, at this juncture, be 
premature.  

Therefore, on remand, the RO should adjudicate the claim of 
CUE in the September 1984 rating decision, prior to again 
adjudicating the claim for an earlier effective date.  The 
Board emphasizes that to obtain appellate review of any issue 
not currently in appellate status, a perfected appeal must be 
filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.201, 20.202 (2003).  

Prior to adjudicating the claims on appeal, the RO should 
also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002).  But see 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO's 
letter should also invite the veteran to submit all pertinent 
evidence in his possession.  After providing the appropriate 
notice, the RO should obtain any additional evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the procedures prescribed 
in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
VCAA.  However, identification of specific actions requested 
on remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).      

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the veteran's claim 
for CUE in the August 1984 decision 
rating decision, in light of the evidence 
and legal authority pertinent to the 
claim. 

4.  If the claim of CUE is denied, the RO 
must provide to the veteran and his 
representative both notice of the denial 
and of the veteran's appellate rights.  
The veteran and his representative are 
hereby reminded that to obtain appellate 
review of any issue not currently in 
appellate status, a timely appeal must be 
perfected.  While the RO must afford the 
veteran the appropriate time period for a 
response, the veteran should perfect an 
appeal as to the denial of any claim of 
CUE, if desired, as soon as possible, to 
avoid unnecessary delay in the 
consideration of the appeal.

5.  Thereafter, the RO should 
readjudicate, as appropriate, the claim 
for an earlier effective date currently 
in appellate status, in light of all 
pertinent evidence and legal authority.  

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

8.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (to include 
clear reasons and bases for all 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  The RO is advised that it 
should not return the claims file to the 
Board until after the veteran has either 
perfected an appeal on the CUE issue, or 
the time period for doing so has expired, 
whichever comes first.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



